DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 16-18 in the reply filed on 08/04/2022 is acknowledged.

Claim Objections
Claims 5 and 17 are objected to because of the following informalities:
	Regarding claims 5 and 17, the Examiner respectfully suggests “with a adjusting hole” in line 3 read “with an adjusting hole”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Siblani (US20170080641).
Regarding claim 1, El-Siblani teaches a 3D printing device (apparatus 550; Figure 25), comprising 
a base (housing 552; Figure 25), a printing mechanism (build platform support 556; Figure 25), a liquid containing mechanism (solidifiable material container 577 in Figure 25; see container in Figure 26) and an exposure mechanism (pattern generator 566; Figure 25), wherein the printing mechanism is located above the liquid containing mechanism (see 556 above 577 in Figure 25), and the exposure mechanism is located below the liquid containing mechanism (see 566 below 577 in Figure 25); 
the liquid containing mechanism comprises a material box foundation (work surface 571; Figure 26), a material box (outer frame 590; Figure 26) and a plurality of motion guide components (plurality of vertical stops 600a-600d; Figure 26 and 27), the material box is detachably mounted on the material box foundation through the plurality of motion guide components (via micrometer holders 624a and 624b; Figure 26), and the material box is spaced apart from the printing mechanism above (see box separated from 556 in Figure 25); 
the liquid containing mechanism further comprises a light-transmitting glass plate (rigid or semi-rigid solidification substrate frame 592; Figure 27), the material box foundation is a rigid annular plate (see annular plate shape of 571 in Figure 26) with a mounting groove (parallel rail 612a; Figure 27 and [0281] parallel rails 612a and 612b are provided for securing the solidifiable material container 580 to work table 571) and is detachably mounted on the base (housing 552; Figure 25), the mounting groove of the material box foundation is covered by the glass plate (see 612 covered by rigid or semi-rigid solidification substrate frame 592 in Figure 27), and the glass plate is fixed to an upper surface of the material box foundation ([0276] rigid or semi-rigid solidification substrate frame 592 is integrally formed with the outer frame 590 and includes a center opening in which the rigid or semi-rigid solidification substrate 597 is mounted); 
the plurality of motion guide components are fixed to a peripheral edge of the material box ([0289] Horizontal section 620a and vertical section 622a are connected to micrometer holders 624a and 624b which are attached to vertical section 622a and project horizontally away from vertical section 622a along the x-axis; see 624a and 624b in Figure 26) and then detachably fixed on the material box foundation ([0289] the micrometers 600a-600d are preferably adjusted so that their stop surfaces 602a-602d make contact with work table 571), and the material box is placed on the glass plate ([00276] A rigid or semi-rigid solidification substrate frame 592 is integrally formed with the outer frame 590); 
the glass plate is configured for placing a film on an upper surface thereof located in the material box ([0276] the upward facing surface 587 of the rigid or semi-rigid solidification substrate frame 592 to keep film 598 stretched tightly over the rigid or semi-rigid solidification substrate 597); 
each of the plurality of motion guide components is a following component with an upper limit structure and a lower limit structure ([0289] solidifiable container 580 also includes a plurality of vertical stops 600a-600d which limit the downward build (z) axis movement of solidifiable material container 580. In FIGS. 26-30, the downward stops comprise micrometers which allow for regulated and fine positioning of stop surfaces 602a-602d which are extendable and retractable along the build (z) axis); 
the printing mechanism is configured for moving upward (via build platform elevator 569 in Figure 25) and driving the material box to move together during release by adhesion between the film and a printed object ([0291] With the solidification substrate 597 tilted, the build platform 554 ascends by at least one layer thickness Ah to peel the exposed object surface 557 from film 598 while rigid or semi-rigid solidification substrate 597 remains tilted downward (relative to the x-y plane) and away from film 598); and 
the plurality of motion guide components are configured for forcing the material box to follow the printing mechanism for a certain distance between the upper limit structures and the lower limit structures to release the film ([0289] After the solidifiable material container 580 is slid into rails 612a and 612b, the micrometers 600a-600d are preferably adjusted so that their stop surfaces 602a-602d make contact with work table 571; [0291] As rail 612a moves downward, inner frame upper edge 650 separates from outwardly projecting flange 588 and solidification substrate frame 592 tilts downward about tilt axis Tx, thereby separating solidification substrate 597 from film 598; the vertical stops 600a-d limit the movement of the solidifiable material container 580 such that tilting can occur).
Regarding claim 4, El-Siblani teaches the 3D printing device according to claim 1, further comprising an adjusting rod (support member 628a; Figure 27) and an adjusting spring (biasing spring 606a; Figure 27), wherein an upper surface of the base is provided with a plurality of support pillars (block 604a in Figure 27; see block 604b and 604c in Figure 26) , and the material box foundation is detachably fixed on the support pillars through the adjusting rod ([0283] Leveling block 608a sits on top of block 604a and is secured to support member 628a via connector 630a… Thus, the leveling connector block 608a is fixedly attached to support member 628a and acts as an upward stop restraining the upward movement of block 604a along the build (z) axis); and 
the adjusting spring wraps around the adjusting rod ([0283] Support member 628a extends through the heightwise opening in a biasing spring 606a; see 628a and 606a in Figure 27), and the two ends of the adjusting spring contact against an upper surface of the support pillar ([0283] Block 604a has a through-hole with a length along the build (z) axis and through which support member 628a extends… support member 628a extends through the heightwise opening in a biasing spring 606a; where the spring extends along the adjusting rod and the adjusting rod contacts against the support pillar it goes through, then the spring contacts against an upper surface of the support pillar) and a lower surface of the material box foundation respectively ([0283] Support member 628a is connected to work table 571).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 3, 6, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US20170080641), and further in view of Volk (US20160059308) and Lobovsky et al. (US20140085620).
Regarding claim 2, El- Siblani teaches the 3D printing device according to claim 1, wherein each of the motion guide components comprises a guide rod (see annotated Figure 27 below) and an upper spring adjuster (see annotated Figure 27 below) the guide rod passes through the peripheral edge of the material box (at 624a in Figure 27) and is fixed on the material box foundation (at 602a in Figure 27). However, El- Siblani fails to teach an upper spring, a lower spring and a lower spring adjuster, the upper spring adjuster is the upper limit structure, and the lower spring adjuster is the lower limit structure; the upper spring wraps around a portion of the guide rod above the upper surface of the material box, the upper spring adjuster is adjustably fixed to the guide rod and is located above the upper spring, and the upper spring is pushed against an upper surface of the material box through the upper spring adjuster; and the lower spring wraps around a portion of the guide rod below a lower surface of the material box, the lower spring adjuster is adjustably fixed to the guide rod and is located below the lower spring, and the lower spring is pushed against the lower surface of the material box through the lower spring adjuster.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Volk teaches an upper spring, a lower spring ([0040] surrounding the post are two springs, one above the build platform 102 and one below the build platform 102), an upper spring adjuster (spring couple 800; Figure 8), the upper spring adjuster is the upper limit structure;
the guide rod passes through the peripheral edge of the material box ([0040] a single post affixed to the base 100 and passing through the build platform 102; see 800 at peripheral edge of 102 in Figure 8) and is fixed on the material box foundation ([0040] a single post affixed to the base 100); 
the upper spring wraps around a portion of the guide rod above the upper surface of the material box ([0040] surrounding the post are two springs; above the build platform 102), the upper spring adjuster is adjustably fixed to the guide rod ([0040] Spring couple 800 is an adjustable couple with a single post) and is located above the upper spring (see 800 above spring in Figure 8), and the upper spring is pushed against an upper surface of the material box through the upper spring adjuster ([0029] build piece 124 can transmit that force to the base 102, and then, in this example, to the springs of the adjustable couples 106, 108, 110, and 112); and
 the lower spring wraps around a portion of the guide rod below a lower surface of the material box ([0040] Surrounding the post are two springs, one above the build platform 102 and one below the build platform 102). Having two springs allows for the build platform to move upward more easily than downward, or vice versa, depending on the different spring stiffnesses ([0040] For example, it may be desirable for the build platform to move upward more easily than downward. In such a case, the spring or springs above the build platform 102 may be less stiff than the spring or springs below the build platform 102). Having increased control over the build platform movement results in build platform flexing that relieves stress in the build piece ([0005] system includes at least a first motion-control device above the build platform, at least a second motion-control device below the build platform, the first motion-control device is different from the second motion-control device. The system of claim 1, wherein, by flexing, the build platform relieves stress in the build piece).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the motion guide component of El-Siblani comprise an upper spring and lower spring, as taught by Volk, for the benefit of increasing control over the build platform flexing that relieves stress in the build piece. While Volk suggests a lower spring adjuster ([0005] at least a second motion-control device below the build platform), Volk fails to explicitly teach a lower spring adjuster is the lower limit structure, and the lower spring adjuster is adjustably fixed to the guide rod and is located below the lower spring, and the lower spring is pushed against the lower surface of the material box through the lower spring adjuster.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Lobovsky teaches a lower spring adjuster (lock nuts 315; Figure 3) is the lower limit structure ([0015] vertical travel of the shanks through the respective orifices is limited by lock nuts 315), and the lower spring adjuster is adjustably fixed to the guide rod ([0015] springs 320 along the shanks of the studs 310) and is located below the lower spring (see 315 below 320 in Figure 3), and the lower spring is pushed against the lower surface of the material box through the lower spring adjuster ([0015] springs 320 apply a preload force that keeps the trays 220, 230 apart (with tension against the lock nuts 315) and are compressible by vertical movement of the build platform 110). The lower spring adjuster provides a gap that provides an even flat surface between the resin tank and build platform for more accurate printing regardless of errors in flatness that may exist between the gap ([0016] With the springs 320 fully compressed, further downward force is applied to the build platform to squeeze any resin out from between the contacting surfaces. This provides an even flat surface between the resin tank and the build platform, which is necessary for accurate printing, even if errors in flatness exist between the tank floor 215 and the build surface 210).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the motion guide component of El-Siblani modified with Volk to comprise a lower spring adjuster located below the lower spring, as taught by Lobovsky, for the benefit of providing an even flat surface between the resin tank and build platform for more accurate printing regardless of errors in flatness that may exist between the resin tank and build platform.

    PNG
    media_image1.png
    536
    802
    media_image1.png
    Greyscale

Regarding claim 3, El-Siblani modified with Volk and Lobovsky teaches the 3D printing device according to claim 2.  Further, El-Siblani teaches wherein the guide rod and above the upper spring adjuster (see annotated Figure 27 in the rejection of claim 2 above) are further provided with a projecting stop structure therebetween (vertical stops 600a-600d in Figure 27 are stop structures).
Regarding claim 16, El-Siblani modified with Volk and Lobovsky teaches the 3D printing device according to claim 2, further comprising an adjusting rod (support member 628a; Figure 27) and an adjusting spring (biasing spring 606a; Figure 27), wherein an upper surface of the base is provided with a plurality of support pillars (block 604a in Figure 27; see block 604b and 604c in Figure 26) , and the material box foundation is detachably fixed on the support pillars through the adjusting rod ([0283] Leveling block 608a sits on top of block 604a and is secured to support member 628a via connector 630a… Thus, the leveling connector block 608a is fixedly attached to support member 628a and acts as an upward stop restraining the upward movement of block 604a along the build (z) axis); and 
the adjusting spring wraps around the adjusting rod ([0283] Support member 628a extends through the heightwise opening in a biasing spring 606a; see 628a and 606a in Figure 27), and the two ends of the adjusting spring contact against an upper surface of the support pillar ([0283] Block 604a has a through-hole with a length along the build (z) axis and through which support member 628a extends… support member 628a extends through the heightwise opening in a biasing spring 606a; where the spring extends along the adjusting rod and the adjusting rod contacts against the support pillar it goes through, then the spring contacts against an upper surface of the support pillar) and a lower surface of the material box foundation respectively ([0283] Support member 628a is connected to work table 571).
Regarding claim 18, El-Siblani modified with Volk and Lobovsky teaches the 3D printing device according to claim 3, further comprising an adjusting rod (support member 628a; Figure 27) and an adjusting spring (biasing spring 606a; Figure 27), wherein an upper surface of the base is provided with a plurality of support pillars (block 604a in Figure 27; see block 604b and 604c in Figure 26) , and the material box foundation is detachably fixed on the support pillars through the adjusting rod ([0283] Leveling block 608a sits on top of block 604a and is secured to support member 628a via connector 630a… Thus, the leveling connector block 608a is fixedly attached to support member 628a and acts as an upward stop restraining the upward movement of block 604a along the build (z) axis); and 
the adjusting spring wraps around the adjusting rod ([0283] Support member 628a extends through the heightwise opening in a biasing spring 606a; see 628a and 606a in Figure 27), and the two ends of the adjusting spring contact against an upper surface of the support pillar ([0283] Block 604a has a through-hole with a length along the build (z) axis and through which support member 628a extends… support member 628a extends through the heightwise opening in a biasing spring 606a; where the spring extends along the adjusting rod and the adjusting rod contacts against the support pillar it goes through, then the spring contacts against an upper surface of the support pillar) and a lower surface of the material box foundation respectively ([0283] Support member 628a is connected to work table 571).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US20170080641), and further in view of Kim et al. (WO2018160005).
Regarding claim 5, El-Siblani teaches the 3D printing device according to claim 4, wherein a top surface of the support pillar (top of block 604a in Figure 27, top of block 604b and 604c in Figure 26) provided with a adjusting hole ([0283] Block 604a has a through-hole with a length along the build (z) axis ) mating with the adjusting rod ([0283] through which support member 628a extends… support member 628a extends through the heightwise opening in a biasing spring 606a), and the adjusting rod is fixed in the adjusting hole of the support pillar after passing through the through hole ([0283] block 604a… is slidable along the support member 628a). While El-Siblani fails to explicitly teach to a bottom of the material box foundation is provided with an adjusting hole mating with the adjusting rod, the adjusting hole of the material box foundation is a through hole, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a bottom of the material box foundation be provided with an adjusting hole mating with the adjusting rod, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, El-Siblani teaches the adjusting rod is connected to the bottom of the material box foundation ([0283] Support member 628a is connected to work table 571) and one known option to connect the adjusting rod with the bottom of the material box foundation is through a hole in the material box foundation. This connection technique is demonstrated for the opposite end of the adjusting rod and is, therefore, known.
However, El-Siblani fails to teach an internal surface of the adjusting hole on the top surface of the support pillar is provided with a thread.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Kim teaches an internal surface of the adjusting hole on the top surface of the support pillar is provided with a thread (“tilting screw hole 620 which is formed to penetrate the stage 400 up and down and has a female thread formed on an inner circumferential surface thereof”- see pg. 3 line 10-11). The internal thread connected maintains a firm connection between the resin tank and stage (“A tank fixing step of firmly fixing the resin tank to the stage by tightening the fixing screw of the holder”- see pg. 3 line 28-29) and allows the four corners of the tank to tilt such that Z-axis alignment accuracy is increased (“the configuration as described above because the four corners of the tank by tilting the tilting device to increase the accuracy of Z-axis alignment, through the signal of the pressure sensor Intuitive verification of the appropriate tilting value provides the advantage of more accurate and faster Z-axis alignment”- see pg. 3 line 32-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an internal surface of the adjusting hole on the top surface of the support pillar of El-Siblani be provided with a thread, as taught by Kim, for the benefit of maintaining a firm connection between the resin tank and stage, and allowing the four corners of the tank to tilt such that Z-axis alignment accuracy is increased.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US20170080641).
Regarding claim 6, El-Siblani teaches the 3D printing device according to claim 1. While the embodiment of Figures 25-30 teaches actuators to tilt the substrate frame relative to the film ([0285] Two actuators 591a and 591b (not shown) are provided to tilt the solidification substrate frame 592 and substrate 597 relative to film 598), the embodiment fails to explicitly teach wherein the motion guide component is a pneumatic component, a hydraulic component, or an electric component. However, El-Siblani teaches in the embodiment of Figure 1 that actuators can include pneumatic or electromechanical actuators ([0083] Suitable actuators 66 include pneumatic actuators and linear actuators that are electromechanical), and in the embodiment of Figures 4 and 6 that the actuators are hydraulic ([0135] Actuator 166 is hydraulic but could also be motor-driven and [0136] In the apparatus of FIG. 6, a second hydraulic actuator 176 is provided).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the motion guide component of the embodiment of Figures 25-30 be a pneumatic component, a hydraulic component, or an electric component, as shown in the embodiments of Figures 1, 4, and 6, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, pneumatic, hydraulic component, or electric components are known options for operating the motion guide component of El-Sblani.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over El-Siblani (US20170080641), Volk (US20160059308), and Lobovsky et al. (US20140085620), and further in view of Kim et al. (WO2018160005).
Regarding claim 17, El-Siblani modified with Volk and Lobovsky teaches the 3D printing device according to claim 16, wherein a top surface of the support pillar (top of block 604a in Figure 27, top of block 604b and 604c in Figure 26) provided with a adjusting hole ([0283] Block 604a has a through-hole with a length along the build (z) axis ) mating with the adjusting rod ([0283] through which support member 628a extends… support member 628a extends through the heightwise opening in a biasing spring 606a), and the adjusting rod is fixed in the adjusting hole of the support pillar after passing through the through hole ([0283] block 604a… is slidable along the support member 628a). While El-Siblani fails to explicitly teach to a bottom of the material box foundation is provided with an adjusting hole mating with the adjusting rod, the adjusting hole of the material box foundation is a through hole, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a bottom of the material box foundation be provided with an adjusting hole mating with the adjusting rod, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, El-Siblani teaches the adjusting rod is connected to the bottom of the material box foundation ([0283] Support member 628a is connected to work table 571) and one known option to connect the adjusting rod with the bottom of the material box foundation is through a hole in the material box foundation. This connection technique is demonstrated for the opposite end of the adjusting rod and is, therefore, known.
However, El-Siblani modified with Volk and Lobovsky fails to teach an internal surface of the adjusting hole on the top surface of the support pillar is provided with a thread.
In the same field of endeavor pertaining to an additive manufacturing apparatus, Kim teaches an internal surface of the adjusting hole on the top surface of the support pillar is provided with a thread (“tilting screw hole 620 which is formed to penetrate the stage 400 up and down and has a female thread formed on an inner circumferential surface thereof”- see pg. 3 line 10-11). The internal thread connected maintains a firm connection between the resin tank and stage (“A tank fixing step of firmly fixing the resin tank to the stage by tightening the fixing screw of the holder”- see pg. 3 line 28-29) and allows the four corners of the tank to tilt such that Z-axis alignment accuracy is increased (“the configuration as described above because the four corners of the tank by tilting the tilting device to increase the accuracy of Z-axis alignment, through the signal of the pressure sensor Intuitive verification of the appropriate tilting value provides the advantage of more accurate and faster Z-axis alignment”- see pg. 3 line 32-34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have an internal surface of the adjusting hole on the top surface of the support pillar of El-Siblani modified with Volk and Lobovsky be provided with a thread, as taught by Kim, for the benefit of maintaining a firm connection between the resin tank and stage, and allowing the four corners of the tank to tilt such that Z-axis alignment accuracy is increased.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                                                                                                                                                                                                                          
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743